Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                   Dec 10 2014, 9:48 am




ATTORNEY FOR APPELLANT:                                 ATTORNEYS FOR APPELLEE:

STEPHEN P. MURPHY                                       GREGORY F. ZOELLER
Law Offices of Stephen Murphy, LLC                      Attorney General of Indiana
Evansville, Indiana
                                                        RYAN D. JOHANNINGSMEIER
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA


JETON HALL,                                        )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )   No. 82A05-1402-CR-90
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                  APPEAL FROM THE VANDERBURGH CIRCUIT COURT
                          The Honorable David D. Kiely, Judge
                            Cause No. 82C01-1203-FA-420
                                        December 10, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                            Case Summary

        Jeton A. Hall (“Hall”) challenges his aggregate forty-year sentence for Burglary as a

Class A felony,1 Criminal Confinement, as a Class B felony,2 and Theft, a Class D felony.3

He presents the sole issue of whether the sentence is inappropriate. We affirm.

                                   Facts and Procedural History

        On February 19, 2012, Ira Beumer (“Beumer”) returned home and was confronted by

five armed and masked men. Hall was one of those men. Beumer was taken inside his

residence and confined while his home was being burglarized. After some time, the burglars

left in their vehicle and Beumer went to his vehicle and gave chase. Ultimately, Beumer

crashed his vehicle into the vehicle carrying Hall and his confederates. One of the

passengers was killed and Hall was critically injured.

        The State charged Hall with Burglary, Criminal Confinement, and Theft. He pled

guilty to each of the charges and was sentenced to forty years imprisonment. This appeal

ensued.

                                      Discussion and Decision

        Upon conviction of a Class A felony, Hall was subject to a sentence of between

twenty years and fifty years, with thirty years as the advisory term. I.C. § 35-50-2-4. Upon

conviction of a Class B felony, Hall was subject to a sentence of between six years and

twenty years, with ten years as the advisory term. I.C. § 35-50-2-5. Upon conviction of a


1
  Ind. Code § 35-43-2-1. This offense is now a Level 1 felony. We refer to the version of the statute in
effect at the time of Hall’s crimes.
2
  I.C. § 35-42-3-3. The offense is now a Level 3 felony.
3
  I.C. § 35-43-4-2. The offense is now a Level 6 felony or a Class A misdemeanor.

                                                     2
Class D felony, Hall was subject to a sentence of between six months and three years, with

one and one-half years as the advisory term. I.C. § 35-50-2-7.4 Hall received concurrent

sentences of forty years, fifteen years, and two years, respectively. As such, Hall received an

aggregate sentence ten years above the advisory sentence for a Class A felony. When

imposing this sentence, the trial court found Hall’s criminal history and his violation of

probation to be aggravators. The trial court also recognized that there was evidence of

mitigating circumstances; specifically, that Hall had pled guilty, that he had been a positive

influence on his children’s lives, and that he had suffered traumatic brain injury as a result of

the collision after the burglary.

           The authority granted to this Court by Article 7, § 6 of the Indiana Constitution

permitting appellate review and revision of criminal sentences is implemented through

Appellate Rule 7(B), which provides: “The Court may revise a sentence authorized by

statute if, after due consideration of the trial court’s decision, the Court finds that the

sentence is inappropriate in light of the nature of the offense and the character of the

offender.” In performing our review, we assess “the culpability of the defendant, the severity

of the crime, the damage done to others, and myriad other factors that come to light in a

given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). The principal role of

such review is to attempt to leaven the outliers. Id. at 1225. A defendant ‘“must persuade

the appellate court that his or her sentence has met th[e] inappropriateness standard of




4
    This statutory provision was modified, effective July 1, 2014, to include the penalty for level 6 felonies.

                                                         3
review.”’ Anglemyer v. State, 868 N.E.2d 482, 494 (Ind. 2007) (quoting Childress v. State,

848 N.E.2d 1073, 1080 (Ind. 2006)).

         The nature of Hall’s offenses is that he armed himself and participated in a group

home invasion. The victim was confined for a period of time, but later gave chase to the

fleeing burglars. Ultimately, this resulted in the death of one of Hall’s associates. Also as a

result of these events, Hall was rendered comatose for several days and sustained traumatic

brain injury.

         By the age of twenty-two, Hall had a prior felony conviction for Burglary and

misdemeanor convictions for Criminal Mischief, Carrying a Concealed Deadly Weapon, and

Disorderly Conduct. He was on probation in Kentucky at the time of the instant offenses.

         Having reviewed the matter, we conclude that the trial court did not impose an

inappropriate sentence under Appellate Rule 7(B), and the sentence does not warrant

appellate revision.5 Accordingly, we decline to disturb the sentence imposed by the trial

court.

         Affirmed.

ROBB, J., concurs.

BROWN, J., concurs in result with opinion.




5
  To the extent that Hall argues he should receive a more lenient sentence because he does not expect to
receive adequate care for a traumatic brain injury in prison, this is not argument bearing upon the nature of
the offense or the character of the offender. See Kimbrough v. State, 979 N.E.2d 625, 630 (Ind. 2012)
(recognizing that a defendant who argues sentencing error as opposed to arguing the nature of the offense
or his character does not raise a claim under Indiana Appellate Rule 7(B)).

                                                      4
                              IN THE
                    COURT OF APPEALS OF INDIANA

JETON HALL,                                        )
                                                   )
       Appellant-Defendant,                        )
                                                   )
              vs.                                  )     No. 82A05-1402-CR-90
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


BROWN, Judge, concurring in result

       I concur in the result reached by the majority but do so due to the failure of appellant’s

counsel to make a cogent argument under Indiana Appellate Rule 7(B), which the majority

refers to in footnote 5. The entire argument in his brief is one paragraph containing eight

lines which addresses neither the nature of the offense nor the character of the offender, both

of which are required to make a valid argument under Rule 7(B). See Williams v. State, 891

N.E.2d 621, 633 (Ind. Ct. App 2008) (observing that “revision of a sentence under Indiana

Appellate Rule 7(B) requires the appellant to demonstrate that his sentence is inappropriate in

light of both the nature of his offenses and his character”). Instead the entire argument refers

to appellant’s brain trauma and states:

       In this case, the defendant was borderline mentally handicapped immediately
       prior to the crime and accident. As a result of the accident immediately
       following the crime, the defendant suffered serious trauma including brain
       trauma which required him to under go [sic] rehabilitation for motor skills, for
       his communication skills, and for all other physical matters. On top of the
       trauma inflicted by the accident, the defendant’s brain trauma which resulted

                                               5
       from the accident was serious as it affects his memory and other cognitive
       functioning and memory. This is going to require the defendant to undergo
       therapy on an on-going basis for memory loss and the chance of him getting
       the proper therapy in prison is remote.

Appellant’s Brief at 6 (citations to record omitted). This is wholly inadequate to preserve any

error under Ind. App. Rule 7(B) for appellate review.

       For this reason, I concur in the result reached by the majority.




                                              6